 


 HR 954 ENR: To remove the use restrictions on certain land transferred to Rockingham County, Virginia, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen
H. R. 954 
 
AN ACT
To remove the use restrictions on certain land transferred to Rockingham County, Virginia, and for other purposes.
 
 
1.Removal of use restrictionPublic Law 101–479 (104 Stat. 1158) is amended— (1)by striking section 2(d); and 
(2)by adding the following new section at the end:  4.Removal of use restriction (a)The approximately 1-acre portion of the land referred to in section 3 that is used for purposes of a child care center, as authorized by this Act, shall not be subject to the use restriction imposed in the deed referred to in section 3. 
(b)Upon enactment of this section, the Secretary of the Interior shall execute an instrument to carry out subsection (a)..   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 